      Case 1:20-cv-02030-PGG-BCM Document 32 Filed 12/02/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

MIGUEL DEJESUS

                     Plaintiff,                                      ORDER

             - against -                                        20 Civ. 2030 (PGG)

2078 ARTHUR LLC and JOSEPH ISAAC, as
a manager of 2078 Arthur LLC,

                      Defendants.


PAUL G. GARDEPHE, U.S.D.J.:

               The Clerk of Court is directed to strike Defendants’ motion to dismiss (Dkt Nos.

29-31) for failure to comply with Rule IV(C) of this Court’s Individual Rules of Practice in Civil

Cases.

Dated: New York, New York
       December 2, 2020

                                             SO ORDERED.


                                             ______________________________
                                             Paul G. Gardephe
                                             United States District Judge
